Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raed N. Enany on 01/24/22.

The application has been amended as follows: 

1.	(CURRENTLY AMENDED) An inline vortex demister for removing moisture from an air stream, comprising:
one or more vortex-inducing structures disposed within a tube, wherein the one or more vortex-inducing structures are configured to induce an air stream with a first moisture content into a vortex flow pattern in order to remove a first volume of moisture from the air stream by causing the first volume of moisture to adsorb to an inner tube surface of the tube;
a first cylindrical grating disposed within the tube, wherein the one or more vortex-inducing structures are disposed within the first cylindrical grating, wherein the first cylindrical grating is configured to remove at least a first portion of the first volume of moisture from the air stream; and

a demister element disposed within the tube, wherein the demister element is configured to remove a second volume of moisture from the air stream,
wherein the inner tube surface of the tube is coated with a hydrophilic material,
wherein the one or more vortex-inducing structures comprise one or more helical structures,
wherein the one or more vortex-inducing structures comprise one or more angled vanes,
wherein the demister element comprises a wire mesh structure.

2.	(ORIGINAL) The inline vortex demister of Claim 1, wherein the one or more vortex-inducing structures are configured to induce the air stream into a vortex flow pattern in order to increase contact between the air stream and the inner tube surface of the tube.

3.	(CANCELED)

4.	(CANCELED) 

5.	(CURRENTLY AMENDED) The inline vortex demister of Claim [[4]]1, wherein at least one helical structure of the one or more helical structures include:
one or more cut-outs on an outer edge of the at least one helical structure configured to allow at least a portion of the first volume of moisture or the second volume of moisture to pass through.

6.	(CANCELED) 

7.	(ORIGINAL) The inline vortex demister of Claim 1, wherein the tube comprises an air vent tube of an aircraft storage tank, wherein the tube is configured to receive the air stream from the aircraft storage tank. 

8.	(ORIGINAL) The inline vortex demister of Claim 1, wherein the tube is further configured to return the first volume of moisture and the second volume of moisture to an aircraft storage tank as a collected moisture stream. 

9.	(ORIGINAL) The inline vortex demister of Claim 8, wherein the tube is arranged along an inclined plane, wherein the tube is configured to use gravity to return the first volume of moisture and the second volume of moisture to the aircraft storage tank down the inclined plane. 

10.	(ORIGINAL) The inline vortex demister of Claim 1, wherein the tube is further configured to direct the air stream through the demister element and expel a dried air stream from an aircraft. 

11.	(ORIGINAL) The inline vortex demister of Claim 10, wherein the dried air stream expelled from the aircraft includes a second moisture content, wherein the second moisture content is less than the first moisture content. 

12.	(CANCELED)

13.	(CURRENTLY AMENDED) The inline vortex demister of Claim [[12]]1, wherein the wire mesh structure is formed from a metal. 

14.	(ORIGINAL) The inline vortex demister of Claim 1, wherein at least a portion of the demister element comprises at least one of a hydrophobic material or a hydrophilic material. 

15.	(ORIGINAL) The inline vortex demister of Claim 1, further comprising a vacuum generator disposed within the tube, wherein the vacuum generator is configured to generate a suction force within the tube in order to draw the air stream through at least one of the one or more vortex-inducing structures or the demister element. 

16.	(CANCELED) 

17.	(CANCELED) 

18.	(CURRENTLY AMENDED) A method for removing moisture from an air stream, comprising
directing an air stream through a tube;
inducing the air stream into a vortex flow pattern with one or more vortex-inducing structures disposed within the tube;
removing a first volume of moisture from the air stream by adsorbing the first volume of moisture to an inner tube surface of the tube; 
removing at least a first portion of the first volume of moisture from the air stream using a first cylindrical grating disposed within the tube, wherein the one or more vortex-inducing structures are disposed within the first cylindrical grating; and

removing a second volume of moisture from the air stream with a demister element disposed within the tube,
wherein the inner tube surface of the tube is coated with a hydrophilic material,
wherein the one or more vortex-inducing structures comprise one or more helical structures,
wherein the one or more vortex-inducing structures comprise one or more angled vanes,
wherein the demister element comprises a wire mesh structure.

19.	(ORIGINAL) The method of Claim 18, further comprising directing a dried air stream out of an aircraft.

20.	(ORIGINAL) The method of Claim 18, further comprising:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 18 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2, 5, 7-11, 13-15 and 19-20 depend on claims 1, 18; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG H BUI/           Primary Examiner, Art Unit 1773